Filed 10/9/15 P. v. Reynoso CA2/4
                     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                           SECOND APPELLATE DISTRICT

                                                          DIVISION FOUR




THE PEOPLE,                                                                       B262255

           Plaintiff and Respondent,                                              (Los Angeles County
                                                                                  Super. Ct. No. GA032756)
           v.

SALVADOR JOHNNY REYNOSO,

           Defendant and Appellant.



           APPEAL from a judgment of the Superior Court of Los Angeles County,
Stan Blumenfeld, Judge. Affirmed.
           David H. Goodwin, under appointment by the Court of Appeal, and
Salvador Johnny Reynoso, in pro. per., for Defendant and Appellant.
           No appearance for Plaintiff and Respondent.


                                          ______________________________
       Salvador Johnny Reynoso appeals from the judgment of conviction after he was
resentenced to 25 years to life on the base count of forcible rape in concert, with
concurrent sentences on the remaining counts. His appointed counsel filed a Wende brief
(People v. Wende (1979) 25 Cal. 3d 436), and Reynoso filed a supplemental brief in pro.
per.
       In 1997, 15-year-old Reynoso and another minor kidnapped a female driver,
robbed her of her cell phone and gold chain, raped her, and forced her to orally copulate
them and to make ATM withdrawals. Tried as an adult, Reynoso was convicted of rape
in concert (counts 1-3), forcible oral copulation in concert (counts 4-5), kidnapping for
carjacking (count 7), and first degree robbery (counts 10-11), with true findings that the
kidnapping substantially increased the risk of harm (counts 1-5) and the oral copulation
was through force or menace (count 5). He was sentenced to concurrent 25-years-to-life
terms on counts 1 and 7 and to a determinate term of 40 years on the remaining counts,
consisting of consecutive nine-year terms for counts 2 through 5, and two-year terms for
counts 10 and 11. We affirmed the judgment in People v. Reynoso (Aug. 28, 2000,
B126442 [nonpub. opn.]).
       In 2013, Reynoso filed a petition for writ of habeas corpus under People v.
Caballero (2012) 55 Cal. 4th 262 (Caballero), arguing that his sentence violated the
Eighth Amendment because it exceeded his life expectancy. The trial court granted the
petition and resentenced Reynoso, running all previously imposed sentence terms
concurrently with the base term of 25 years to life on count 1.
       In this supplemental brief, Reynoso argues that the One Strike law, Penal Code
section 667.61, under which his 25-years-to-life term was imposed, is unconstitutional as
applied to him. Reynoso relies on the legislative statement of purpose for the law, cited
in People v. Wutzke (2002) 28 Cal. 4th 923—that “the targeted group preys on women and
children, cannot be cured of its aberrant impulses, and must be separated from society to
prevent reoffense.” (Id. at pp. 929–930.) According to Reynoso, juvenile offenders are
not incorrigible and therefore Penal Code section 667.61 cannot apply to juveniles.


                                             2
        Caballero, supra, 55 Cal. 4th 262, and the federal cases that preceded it, Graham
v. Florida (2010) 560 U.S. 48, and Miller v. Alabama (2012) 567 U.S. ___, 132 S. Ct.
2455, require that a juvenile offender be given a ‘“meaningful opportunity to obtain
release based on demonstrated maturity and rehabilitation”’ during the offender’s natural
lifetime. (Caballero, at p. 269.) A 25-years-to-life sentence imposed on a 15-year-old
offender is not equivalent to life without possibility of parole because the offender will
become eligible for parole when he is 40 years old, well within a person’s natural life
span.
        At resentencing, Reynoso asked the trial court to consider evidence of his
rehabilitation and to resentence him to 18 years to life in prison, which would have
rendered him immediately eligible for parole. The trial court declined to do so. Reynoso
contends that Caballero, supra, 55 Cal. 4th 262 authorizes trial courts to send habeas
petitioners who show maturity and rehabilitation at their resentencing hearings to the
Board of Parole Hearings “forthwith.” He appears to rely on the following passage in
that case: “[T]he sentencing court must consider all mitigating circumstances attendant
in the juvenile’s crime and life, including but not limited to his or her chronological age
at the time of the crime, whether the juvenile offender was a direct perpetrator or an aider
and abettor, and his or her physical and mental development, so that it can impose a time
when the juvenile offender will be able to seek parole from the parole board. The Board
of Parole Hearings will then determine whether the juvenile offender must be released
from prison ‘based on demonstrated maturity and rehabilitation.’ [Citation.] Defendants
who were sentenced for crimes they committed as juveniles who seek to modify life
without parole or equivalent de facto sentences already imposed may file petitions for
writs of habeas corpus in the trial court in order to allow the court to weigh the mitigating
evidence in determining the extent of incarceration required before parole hearings.
Because every case will be different, we will not provide trial courts with a precise
timeframe for setting these future parole hearings in a nonhomicide case. However, the
sentence must not violate the defendant’s Eighth Amendment rights and must provide
him or her a ‘meaningful opportunity to obtain release based on demonstrated maturity

                                              3
and rehabilitation’. . . .” (Id. at pp. 268–269.) This passage cannot be read as authorizing
the trial court to make an initial determination of a petitioner’s rehabilitation at the time
of resentencing because a juvenile’s rehabilitation is not among the factors to be
considered at sentencing; rather, the court has broad discretion to impose a sentence that
affords the juvenile a meaningful opportunity to demonstrate his rehabilitation to the
parole board when he becomes eligible for parole. (Ibid.)
       We have reviewed Reynoso’s supplemental brief and the record on appeal, and
find no arguable issues.


                                       DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                   EPSTEIN, P. J.
We concur:



       WILLHITE, J.



       MANELLA, J.




                                               4